ICJ_087_MaritimeDelimitation_QAT_BHR_1995-04-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 28 APRIL 1995

1995

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 28 AVRIL 1995
Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 28 April 1995,
I C.J. Reports 1995, p. 83

Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, ordonnance du 28 avril 1995,
C.I.J. Recueil 1995, p. 83

 

Sales number
ISSN 0074-4441 N° de vente: 659
ISBN 92-1-070722-2

 

 

 
83

COUR INTERNATIONALE DE JUSTICE

ANNEE 1995 1995
: 28 avril
Rôle général
28 avril 1995 n° 87

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE

Présents: M. Bepsaoul, Président; M. SCHWEBEL, Vice-Président;
M. Oba, sir Robert JENNINGS, MM. GUILLAUME, SHAHABUD-
DEEN, AGUILAR-MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, juges; M. TORRES
BERNARDEZ, juge ad hoc; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu l’ordonnance en date du 11 octobre 1991, par laquelle le Président
de la Cour, après avoir consulté les Parties en vertu de Particle 31 du
Règlement, a décidé que les pièces de la procédure écrite porteraient
d’abord sur la question de la compétence de la Cour pour connaître du
différend et sur celle de la recevabilité de la requête, et a fixé la date
d'expiration pour le dépôt d’un mémoire de Qatar et d’un contre-
mémoire de Bahreïn sur ces questions;

Vu l'ordonnance en date du 26 juin 1992, par laquelle la Cour, consi-

4
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 28 IV 95) 84

dérant que la présentation d’autres pièces de procédure par les Parties
était nécessaire, a prescrit la présentation d’une réplique de Qatar et
d’une duplique de Bahreïn sur les mêmes questions;

Vu l'arrêt en date du 1° juillet 1994, par lequel Ja Cour a dit que les
échanges de lettres de décembre 1987 entre le roi d’Arabie saoudite et les
émirs de Qatar et de Bahreïn, ainsi que le procès-verbal signé à Doha le
25 décembre 1990, constituaient des accords internationaux créant des
droits et des obligations pour les Parties, et qu'aux termes de ces accords
les Parties avaient pris l’engagement de lui soumettre l’ensemble du dif-
férend qui les oppose, tel que circonscrit par la «formule bahreïnite»; a
décidé de donner aux Parties l’occasion de lui soumettre l’ensemble du
différend; a fixé au 30 novembre 1994 la date d’expiration du délai dans
lequel les Parties devaient agir conjointement ou individuellement à cette
fin; et a réservé toute autre question pour décision ultérieure;

Vu l'arrêt en date du 15 février 1995, par lequel la Cour a dit qu’elle a
compétence pour statuer sur le différend entre Qatar et Bahreïn, qui lui
est soumis; qu’elle est maintenant saisie de l’ensemble du différend: et
que la requête de Qatar telle que formulée le 30 novembre 1994 est rece-
vable ;

Considérant qu’au paragraphe 39 de l’arrêt qu’elle a rendu le 1° juillet
1994 la Cour s’est exprimée dans les termes suivants:

«Une fois l’ensemble du différend soumis à la Cour, celle-ci fixera
les délais dans lesquels il sera procédé au dépôt simultané des pièces
de la procédure écrite, chaque Partie déposant dans les mêmes délais
un mémoire, puis un contre-mémoire »;

et considérant qu’au paragraphe 49 de l’arrêt qu’elle a rendu le 15 février
1995 la Cour a précisé ce qui suit:

«Dans le cadre ainsi défini, il appartient à Qatar de présenter à la
Cour ses propres conclusions comme il appartient 4 Bahrein de pré-
senter les siennes. A cet effet, la Cour fixera par voie d’ordonnance,
après s’étre renseignée auprès des Parties, les délais dans lesquels il
sera procédé au dépôt simultané des pièces de la procédure écrite,
conformément au paragraphe 39 de l’arrêt du 1% juillet 1994»;

Considérant qu’il convient donc à présent de fixer des délais pour la
procédure écrite sur le fond;

Considérant qu’aux fins de se renseigner auprès des Parties sur ces
délais le Président a invité leurs agents à prendre part à une réunion dont
la date a été fixée au 27 avril 1995;

Considérant que, dans une lettre datée du 24 avril 1995 et reçue au
Greffe le même jour par télécopie, l’agent de Bahreïn, se référant à un
document intitulé «Déclaration officielle du Gouvernement de l'Etat de
Bahreïn concernant sa position à l’égard du nouvel arrêt de la Cour
rendu le 15 février 1995», dont il avait fait tenir le texte à la Cour sous le
couvert d’une lettre du 7 mars 1995, a notamment indiqué que, pour les

5
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 28 IV 95) 85

raisons exposées dans ladite déclaration, 1l ne pouvait «répondre positi-
vement à l'invitation du Président à assister à la réunion du 27 avril
1995»;

Après avoir recueilli les vues de Qatar et avoir donné à Bahreïn la pos-
sibilité de faire connaître les siennes,

Fixe au 29 février 1996 la date d’expiration du délai pour le dépôt par
chacune des Parties d’un mémoire sur le fond;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-huit avril mil neuf cent quatre-vingt-quinze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de l'Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
